10.24

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Second Amendment”) is made as of
January 10, 20l9 (the “Effective Date”), by and between UNIVERSITY RESEARCH
PARK, INCORPORATED, a Wisconsin non-stock corporation (hereinafter referred to
as “Landlord”) and ARROWHEAD MADISON INC. a Delaware corporation (hereinafter
referred to as “Tenant”).

 

This Second Amendment is contingent upon the effective termination and surrender
of the Expansion Premises by the Vacating Tenant (defined below in this Second
Amendment). In the event the effective termination and surrender of the
Expansion Premises by the Vacating Tenant does not occur by December 31, 2018,
this Second Amendment shall be null and void and neither party shall have any
further obligation hereunder, provided, however, that the parties shall agree
that they shall promptly reach a separate agreement on the reconciliation
discussed in Recital D. below.

RECITALS

 

A.

On January 8, 2016, Landlord and Tenant entered into that certain Lease
Agreement (the “Lease” or “original Lease”) which stated the Lease was for
approximately 52,858 rentable square feet located in 502 South Rosa Road and
7,759 rentable square feet located in 504 South Rosa Road, Madison, Wisconsin
(the “Leased Premises”).

 

B.

Under the te1ms of the Lease, Landlord provided a one-time allowance for Tenant
Improvements (“Primary Tenant Allowance”) and an additional one-time allowance
for Tenant Improvements (“Secondary Tenant Allowance”), which Secondary Tenant
Allowance was in the form of a loan from Landlord to Tenant, secured by a
promissory note (“Note”). As of the Effective Date of this Second Amendment,
Tenant has paid and satisfied the Note in full, as set forth in the First
Amendment to Lease Agreement.

 

C.

Tenant now desires to lease from Landlord and Landlord desires to lease to
Tenant an additional 13,197 rentable square feet located at 502 South Rosa Road
between the existing Leased Premises and 500 South Rosa Road (“Expansion
Premises,” more specifically defined below).

 

D.

Landlord and Tenant also reviewed the rentable square feet making up the
original Leased Premises and agree to revise the Leased Premises as set forth in
this Second Amendment. The Parties also agree to reconcile the area measurements
retroactively.

 

 

E.

Landlord and Tenant desire and agree to amend the existing Lease Agreement
regarding the Expansion Premises and as a financial settlement for rent overpaid
to date for the Leased Premises and for Tenant Improvement allowances and
commissions overpaid to date.

 

 

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

1

 

 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party, the following amendments to the Lease are hereby agreed to, effective as
of the Effective Date.

 

1.

PREMISES AND TERM.

 

 

a.

Leased Premises. The description of the premises in Section 1.1 of the Lease is
deleted in its entirety and replaced with the following:

 

50,465 rentable square feet of space in that certain building identified as 502
South Rosa Road and 7,558 rentable square feet of space in that certain building
identified as 504 South Rosa Road, Madison, Dane County, Wisconsin, (hereinafter
referred to as the “Leased Premises”). In addition to the Leased Premises,
Tenant shall have the right to the non-exclusive use of all Common Area (defined
in the original Lease) situated upon the property described in Exhibit A
attached to the original Lease (the Property described in Exhibit A is referred
to herein as the “Landlord's Property”). The location of the Leased Premises on
the Landlord's Property is indicated on the map attached to the original Lease
as Exhibit B-1, and the floor plan attached to the original Lease as Exhibit
B-2. The pro-rata share of the Leased Premises combined with the Expansion
Premises (defined below) in proportion to the total building area located on
Landlord's Property shall be calculated pursuant to the formula set forth in
Section 5.6 of the original Lease.

 

 

b.

Expansion Premises. Section 1.1 of the Lease is also amended to add the
following at the end of the section:

 

Landlord also hereby leases to Tenant and Tenant leases from Landlord on the
terms and provisions and subject to the conditions hereinafter set forth in this
Lease, as amended, the described Expansion Premises, consisting of 13,197
rentable square feet located at 502 South Rosa Road, and more specifically
described in Exhibit 2A-A. This Expansion Premises shall be in addition to the
original Leased Premises described above.

 

The Parties acknowledge and accept the measurements for the Leased Premises and
the Expansion Premises set forth above as being consistent with BOMA standards.,
and as more specifically detailed in Exhibit 2A-B.

 

 

c.

Term of Lease. Section 1.2 of the Lease is deleted in its entirety and replaced
with the following:

 

1.2 Term of Lease. The term of this Lease (the “Term”) for the Leased Premises
shall begin on January 1, 2016. The term of this Lease for the Expansion
Premises (“Expansion Lease Term”) shall begin on the first day of the month
following the occurrence of two events: (i) effective

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

2

 

 

--------------------------------------------------------------------------------

termination and surrender of the lease for the Expansion Premises by the
Vacating Tenant; and (ii) full execution of this Second Amendment (“Expansion
Lease Commencement”), provided, however, that in no event shall the Expansion
Lease Commencement occur prior to January 1, 2019.

 

The Term and Expansion Lease Term shall hereafter run concurrently and shall end
at midnight on September 30, 2029.

 

References throughout the Lease to the “original Term” of the Lease or “Term”
shall hereafter be considered to include reference to the Expansion Lease Term
and said terms shall run concurrently.

 

 

d.

Option to Extend. Section 1.3 is revised to require Tenant to give Landlord
written notice of its intention to exercise its option to extend the Lease Term
no later than twelve (12) months prior to the expiration of the Expansion Lease
Term. Base Rent and Expansion Base Rent for each year of any Extended Term shall
increase by 2.5% annually over the prior year's Basic Rent and Expansion Base
Rent.

 

 

e.

Condition of Expansion Premises. Section 1.4 of the Lease is amended to add the
following:

 

Landlord shall deliver, and Tenant shall accept the Expansion Premises as
depicted on Exhibit 2A-A and in AS-IS, WHERE-IS condition, except as may be
provided in this Second Amendment. Notwithstanding the foregoing, Landlord shall
deliver the Expansion Premises broom-clean and free of all personal property of
the Vacating Tenant.

 

 

f.

Security Deposit. Section 1.5 of the Lease is amended to add the following at
the end of the section:

 

The above paragraph is in reference to the Leased Premises.

 

Regarding the Expansion Premises, Tenant shall pay to Landlord as and for a
security deposit for the Expansion Premises (“Expansion Security Deposit”), the
sum equal to one month of Expansion Base Rent and estimated Expansion Additional
Rent (both terms defined below). Tenant shall pay the Expansion Security Deposit
to Landlord upon the Expansion Lease Commencement. The Expansion Security
Deposit shall be returned to Tenant within sixty (60) days following the
termination of this Lease, as amended, less any amount appropriately applied by
Landlord.

 

 

g.

Condition of Improvements. Section 1.6 is amended to add the following at the
end of the section:

 

Notwithstanding any provisions above, Tenant may, with prior written approval by
Landlord, choose a general contractor and architect for Tenant

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

3

 

 

--------------------------------------------------------------------------------

 

Improvements of the Expansion Premises. Tenant shall also submit to Landlord for
prior written approval, detailed written plans for any and all Tenant
Improvements to the Expansion Premises. Landlord's approval shall not be
unreasonably conditioned, delayed, or withheld.

 

Tenant shall be allowed an additional one-time Tenant Improvement allowance for
approved Tenant Improvements in the Expansion Premises (“Expansion Premises
Allowance”) in the total amount of Four Hundred Seven Thousand Two Hundred
Seventeen Dollars and 00/100 ($407,217), which acknowledges the parties total
agreement on allowances for the Expansion Premises (including penthouse) and
settlements on past overpaid rent from Tenant and past overpaid allowances from
Landlord.

 

Said Expansion Premises is being vacated by another unrelated tenant (“Vacating
Tenant”). Landlord and Tenant agree that fifty percent (50%) of any base net
rent (base rent, less costs incurred by Landlord including but not limited to
Landlord's legal fees and broker commissions) collected from Vacating Tenant at
the termination of Vacating Tenant's lease, and after the Expansion Lease
Commencement, will be credited to Tenant as a one-time additional allowance for
initial Tenant Improvements to the Expansion Premises.

 

In addition to the Expansion Premises Allowance, Landlord shall provide an
allowance of up to Fifty Thousand and 00/100 ($50,000.00) specifically as and
for replacement of approved boilers and related equipment selected and installed
as part of Tenant Improvements. Tenant shall submit receipts for replacement of
the boilers and related equipment to Landlord for prompt reimbursement to
Tenant.

 

Landlord reserves the right to review and approve plans for Tenant Improvements
and to hire architects and/or engineers to review submitted plans prior to
approval. While Landlord reserves the right to approve any specific Tenant
Improvements, Landlord acknowledges Tenant Improvements will seek to connect
Expansion Leased Premises and original Leased Premises. Landlord will work with
Tenant to approve a mutually acceptable plan to connect the Expansion and
Original Premises and modify both Premises as required.

 

Landlord shall, at Landlord's expense, ensure that Tenant's name is included on
the directories and standard interior directional signage of the Building.
Tenant shall have the right to space on the multi-tenant monument sign located
near the parking, at Tenant's cost.

 

Prior to October 1,2019, Landlord will replace 26 UPS batteries at Landlord's
sole expense, not to exceed Twenty Thousand and 00/100 Dollars ($20,000.00).

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

4

 

 

--------------------------------------------------------------------------------

 

Except as specifically revised above, all provisions of Section 1.6 remain
unchanged and apply with equal force and effect to the condition of the
improvements and Tenant Improvements for the Expansion Premises.

 

 

h.

New Section 1.7 is added as follows:

 

1.7. Tenant's Right of Opportunity to Expand. Landlord shall give Tenant notice
(“Notice of Expansion Availability”) each time some or all of the suite adjacent
to the Expansion Premises that is then contiguous to Tenant's Expansion
Premises, consisting of approximately 25,965 rentable square feet located at 500
South Rosa Road (“Additional Premises”), is being vacated, the current tenant is
given a lease expiration date, and the space is known to be available for lease.
Tenant shall provide Landlord with notice that it desires to lease the
Additional Premises within ten (10) days of receipt of the Notice of Expansion
Availability. If Landlord and Tenant enter into a signed Letter of Intent within
thirty (30) days of the Notice of Expansion Availability, Landlord will
terminate discussions with and marketing to third parties and negotiate a lease
or lease amendment exclusively with Tenant for the Additional Premises. If
Landlord and Tenant have not entered into a lease for the Additional Premises,
or an amendment to the current lease to include the Additional Premises, within
sixty (60) days of Notice of Expansion Availability, Landlord may lease the
Additional Premises to a third party, at its sole discretion, provided, however,
Tenant shall continue to have a first right of opportunity to expand as set
forth herein in the event some or all of the Additional Premises shall again
become available during the Term of this Lease, provided Tenant is not then in
default under the Lease.

 

2. RENT

 

 

a.

Base Rent. Section 2.1 of the Lease is deleted in its entirety and replaced with
the following:

 

2.1 Base Rent and Expansion Base Rent. Beginning on the Expansion Lease
Commencement, Tenant shall pay on or before the first day of each calendar month
during the Term, to Landlord at its office in Madison, Wisconsin, or such other
place as Landlord may designate in writing, and, without any deduction or offset
except as provided in the Second Amendment, base rent for the Leased Premises
and Expansion Premises as indicated in the table below.

 

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

5

 

 

--------------------------------------------------------------------------------

 

Lease Period

Total Base

Rent/Monthly

Original

Premises

Total Base

Rent/Monthly

Expansion Premises

Total Base

Rent/Monthly

Combined

Premises

 

 

58,023 RSF

 

13,197 RSF

 

71,220 RSF

 

1/1/19 – 9/30/19

$81,280.55

$18,002.92

$99,283.47

10/1/19 – 9/30/20

$83,311.36

$18,002.92

$101,314.27

10/11/20 – 9/30/21

$85,390.52

$18,452.99

$103,843.50

10/1/21 – 9/30/22

$87,518.03

$18,914.31

$106,432.34

10/1/22 – 9/30/23

$89,693.89

$19,387.17

$109,081.06

10/1/23 – 9/30/24

$91,918.10

$19,871.85

$111,789.95

10/1/24 – 9/30/25

$94,239.02

$20,368.65

$114,607.67

10/1/25 – 9/30/26

$96,608.30

$20,877.86

$117,486.16

10/1/26 – 9/30/27

$99,025.92

$21,399.81

$120,425.73

10/1/27 – 9/30/28

$101,491.90

$21,934.81

$123,426.70

10/1/28 – 9/30/29

$104,006.23

$22,483.18

$126,489.40

 

b. Additional Rent. Section 2.2 is revised to add the following sentence prior
to the last sentence of Section 2.2: “The foregoing provisions of this Section
2.2 shall apply with equal force and effect to the Expansion Premises
(“Expansion Additional Rent”).

 

 

3.

RENT CONCESSION. Landlord shall provide nine (9) monthly rent concessions in the
amount of $23,000 per month, beginning on the Expansion Lease Commencement.

 

 

4.

BUSINESS USE OF PREMISES. Section 4.1 of the Lease is amended as follows: the
first sentence is deleted in its entirety and replaced with the following: “It
is understood and agreed that the Leased Premises and Expansion Leased Premises
shall be used and occupied by Tenant as a general office, laboratory, research
and development, manufacturing, assembly, warehousing, shipping and receiving
and any other use permitted under all applicable laws and zoning laws. Landlord
represents and warrants

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

6

 

 

--------------------------------------------------------------------------------

 

that the foregoing are all permitted uses under applicable zoning laws.” The
remainder of Section 4.1 remains the same and in full force and effect.

 

 

5.

BACK-UP GENERATOR. Section 10.20 of the Lease is amended by adding the following
at the end of the section:

 

Upon Tenant's request, Landlord shall purchase a new generator to serve the
property located at 504 Rosa Road and then dedicate the current generator
exclusively to the Leased Premises and Expansion Premises for Tenant. Tenant
shall pay to Landlord a fee equal to the purchase price for a new generator
sized to serve the Expansion Leased Premises, up to a maximum of Two-Hundred
Fifty Thousand Dollars ($250,000).

 

 

6.

MISCELLANEOUS. Article 10 of the Lease is amended to add the following
provisions:

 

10.21. Fire Panel. Landlord and Vacating Tenant, at their own expense and by
separate agreement, are updating fire panels in the premises located at 500 and
504 Rosa Road to match Tenant's existing fire panel. Conditional on approval
from the City of Madison, the fire panel for the Expansion Leased Premises shall
be tied to the fire panel for the original Leased Premises at 502 Rosa Road.
Landlord shall ensure that sprinkler flow switches will communicate and
coordinate among and between the premises located at 500, 502 and 504 Rosa Road.
Tenant and Landlord shall cooperate on coordinating issues to ensure seamless
fire protection among the premises located at 500, 502, and 504 Rosa Road.

 

10.22 HVAC. Extraordinary HVAC requirements must be handled by multiple units
that include the option for a return air component. Tenant is obligated to
minimize re-entrainment. Tenant is solely responsible to other of Landlord's
tenants if its failure to minimize re-entrainment adversely affects other of
Landlord's tenants.

 

10.23. Control Zones. Landlord acknowledges that Tenant wishes to increase the
number of fire code control zones. Such work shall be the responsibility of
Tenant within Tenant Improvements, to be reviewed by an architect and/or
engineer, and subject to Landlord's approval. Increasing the number of control
zones shall be at Tenant's sole expense, subject to Section 1.6 of the Lease as
amended by Section l.f. of this Amendment.

 

10.24. Exterior Chemical Storage. Landlord acknowledges Tenant's desire to
increase exterior chemical storage. Landlord prefers to maximize use of existing
chemical storage. To the extent Tenant requires additional chemical storage,
such storage shall by sited and designed in a manner that is architecturally
integrated with the buildings in which the Leased Premises and Expansion
Premises are located, and with approval from Landlord, the Design Review Board,
and any required regulatory bodies (such as the City of Madison). Landlord shall
not charge any rent for exterior chemical storage constructed as part of Tenant
Improvements outside of the building envelope. Upon vacation of the Leased
Premises and Expansion Premises, Tenant shall

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

7

 

 

--------------------------------------------------------------------------------

restore and remove exterior chemical storage at Tenant's expense upon request by
Landlord. Throughout the Term of the Lease, Tenant shall provide Landlord all
reports showing compliance with City of Madison ordinances and any other
applicable regulatory body immediately upon receipt.

 

 

7.

REFERENCES TO “PREMISES.” Beginning on the Expansion Lease Commencement,
references in the Lease Agreement to the “Premises” shall incorporate, include,
and be deemed to include both the original Leased Premises and the Expansion
Leased Premises.

 

 

8.

BROKERAGE COMMISSION. The Parties agree and acknowledge that the real estate
broker, Cresa Global, Inc., shall receive a commission of four percent (4%) of
the Expansion Premises Base Rent amount for the initial Term of the Lease for
the Expansion Lease Premises only, less rent concessions. Additionally, Cresa
Global, Inc. shall receive a commission of 2% of additional future net rent to
be paid on Leased Premises due to this extension. The total commission will be
reduced by Eighteen Thousand, Five Hundred Ninety-Seven and 00/100 Dollars
($18,597) in recognition of overpaid commission on the original Lease. The
commission shall be paid by Landlord to Cresa Global, Inc. as follows: Fifty
percent (50%) to be paid not later than thirty (30) days following full
execution of this Second Amendment; fifty percent (50%) to be paid not later
than ten (10) months following the Expansion Lease Commencement.

 

 

9.

RATIFICATION; COUNTERPARTS. All other terms and conditions of the Lease, as
amended by the First Amendment, shall remain unchanged, and are hereby ratified
and confirmed. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constih1te one and the same instrument. Except as otherwise
defined herein, capitalized terms shall have the meanings set forth in the
Lease.

 

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

8

 

 

--------------------------------------------------------------------------------

The parties hereby cause this Second Amendment to be effective as of the
Effective Date.

 

LANDLORD:

TENANT:

[gn51aow5g2rf000001.jpg]

[gn51aow5g2rf000002.jpg]

 

 

Exhibits:

 

Exhibit 2A-A:

Specific Description of Expansion Premises

Exhibit 2A-B:

Revised BOMA Rentable Area Measurement Summary

 

 

 

 

Second Amendment to Lease_V5 _20181213

1213181713

9

 

 